Citation Nr: 0906868	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  00-23 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a head/headache 
injury.
        
2.  Entitlement to service connection for bleeding gums.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee.

4.  Entitlement to a rating in excess of 30 percent for 
facial dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1985 to 
February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has bleeding 
gums as a result of his time in service.

2.  The Veteran has demonstrated range of motion in his right 
knee of at least 0-115 degrees.

3.  No objective evidence of right knee instability has been 
presented.

4.  The evidence of record does not show that scarring from 
the Veteran's skin condition is either complete or 
exceptionally repugnant.

5.  The medical evidence of record does not show that the 
Veteran's skin condition causes systemic/nervous 
manifestations. 

6.  The evidence of record does not show that the Veteran's 
skin condition is exceptionally repugnant.

7.  The evidence of record does not show that the Veteran's 
skin condition causes visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features.

8.  The evidence of record does not show that the Veteran's 
skin condition causes four or five characteristics of 
disfigurement.  

9.  The evidence of record does not show that the Veteran's 
skin condition causes any limitation of function.

10.  The evidence of record does not show that the Veteran's 
skin condition covers either more than 40 percent of his 
entire body, or more than 40 percent of his exposed areas.

11.  The evidence of record does not show that treatment of 
the Veteran's skin condition requires constant or near-
constant systemic therapy.


CONCLUSIONS OF LAW

1.  Criteria service connection for bleeding gums have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257, 5259, 
5260, 5261 (2008).

3.  Criteria for a rating in excess of 30 percent for facial 
dermatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
(DCs) 7800, 7803, 7804, 7805, 7806, 7813 (2008); 38 C.F.R. 
§ 4.118, DCs 7800, 7803, 7804, 7805, 7806, 7813 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran was granted service connection by an August 2008 
rating decision for dental treatment of several teeth.  
However, because the Veteran had also claimed service 
connection for bleeding gums, this portion of the claim 
continues.

The Veteran complained that his gums would bleed when he 
brushed his teeth on his separation physical; however, dental 
treatment records from January 1993 failed to document any 
such bleeding.  In October 2000, the Veteran wrote a letter 
indicating that while he only told the examiner that his gums 
bled when he brushed his teeth, he meant to say that his gums 
would bleed when he brushed his teeth, when he ate, and 
sometimes for no reason at all.  However, the medical 
evidence following service has shown that improved dental 
hygiene post service has largely alleviated the Veteran's 
problem with bleeding gums.

At a VA neurologic examination in July 1998, the Veteran 
reported that his dentist informed him that he had some 
degeneration of the gums on the left side.  Based on this, 
the Veteran was provided with a VA dental examination in 
April 1999, at which the examiner stated that the Veteran had 
fractured occlusals that had contributed to very poor 
occlusion and had precipitated bruxism which was wearing his 
teeth away at a very young age.  The examiner stated that the 
bruxism aggravated the bleeding of the gums.

In July 1999 it was noted that the Veteran's gums were still 
bleeding.

In July 2000, it was noted that the Veteran had good oral 
hygiene with minimal supragingival plaque and calculus.  

At a VA skin examination in March 2001, the Veteran reported 
that his gums bled when he brushed his teeth or ate food. 

Based on the complaints of bleeding gums in service and 
following service, the Board remanded the Veteran's claim for 
a VA dental examination which was provided in April 2007.  
The examiner reviewed the Veteran's claims file and examined 
the Veteran, finding no bleeding of the gums upon probing.  
The examiner found that the gum tissue was healthy with a 
mild case of gingivitis, secondary to plaque accumulation.  
The examiner opined that the Veteran's bleeding gums were not 
the result of the Veteran's time in service, explaining that 
gingivitis is caused by plaque accumulation secondary to 
inadequate oral care.  It was not known to be caused by any 
gasses which the Veteran might have been exposed to in the 
Gulf War.

While the Veteran believes that his bleeding gums are the 
result of his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between bleeding gums and his time in service.  

The Veteran has complained about bleeding gums for a number 
of years following service, but it was noted at his most 
recent VA examination that the bleeding gums were generally 
the result of poor dental hygiene.  As such, presumably, as 
the Veteran's dental care has improved, so have his bleeding 
gums, such that at his recent VA examination, no bleeding 
gums were seen, despite the examiner's probing of the 
Veteran's gums.   

Regardless, the Veteran's claims file is void of a medical 
opinion of record that links a bleeding gum disorder to his 
time in service; and the only medical opinion of record that 
addresses the Veteran's complaints of bleeding gums found 
that, to the extent that the Veteran even had bleeding gums, 
they were not the result of his time in service.  As such, 
the criteria for service connection have not been met, and 
the Veteran's claim is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
Right knee

The Veteran is currently rated at 10 percent for a right knee 
disability, under 38 C.F.R. § 4.71a, DC 5259.  Under this 
diagnostic code, a 10 percent rating is assigned for removal 
of the semilunar cartilage.  It is noted that 10 percent is 
the highest schedular rating available under this diagnostic 
code.

Ratings in excess of 10 percent may be awarded for knee 
disabilities based either on limitation of motion or on 
instability.
	
With regard to limitation of motion, a 10 percent rating is 
assigned under DC 5260 when flexion of the knee is limited to 
45 degrees; while a 20 percent rating is assigned when 
flexion is limited to 30 degrees.  Alternatively, under 
38 C.F.R. § 4.71a DC 5261, a 10 percent rating is assigned 
when extension of the knee is limited to 10 degrees; and a 20 
percent rating is assigned when extension is limited to 15 
degrees.  The normal range of motion for the knee is flexion 
to 140 degrees and extension to zero degrees.  38 C.F.R. § 
4.71, Plate II.  

With regard to instability 10, 20, and 30 percent ratings are 
assigned depending on whether the impairment of a knee, 
involving either recurrent subluxation or lateral 
instability, is slight, moderate or severe.  See 38 C.F.R. 
§ 4.71a, DC 5257. 

Throughout the course of the Veteran's appeal, he has always 
demonstrated range of motion in his right knee which greatly 
exceeds that which would be required for a compensable 
rating.  For example, in July 1998, the Veteran demonstrated 
range of motion from 0-135 degrees with pain at the end of 
the range of motion; at a November 1998 VA knee examination, 
the Veteran had range of motion from 0-115 degrees; and at a 
VA examination in April 2003, the Veteran had range of motion 
in his right knee from 0-120 degrees, and x-rays of the knees 
were normal.

In December 2003, the Veteran underwent a right knee 
meniscectomy; however, following physical rehabilitation, the 
range of motion in the Veteran's right knee has returned; 
and, while he does have limitation of motion, it is not to a 
compensable level.  For example, in a January 2004 treatment 
record it was noted that the Veteran was beginning to bear 
weight again on his leg, and in a February 2004 treatment 
record it was noted that the Veteran had only minimal flexion 
restriction in his right knee.

At a VA examination in April 2004, it was noted that the 
Veteran had full range of motion for knee flexion.  

The Veteran underwent a VA examination in January 2007 at 
which he demonstrated range of motion in his knees from 0-140 
degrees with pain beginning at 130 degrees and no additional 
loss of motion was seen on repetitive motion.  X-rays were 
normal.

As such, the Veteran has always demonstrated full extension 
and flexion to at least 115 degrees, even with pain.  His 
flexion is easily better than the 45 degrees of flexion that 
would be required for a compensable rating.  Therefore, a 
compensable rating is not warranted based on limitation of 
motion of the right knee.

In reaching this decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in the Veteran's case, there is no 
indication that pain, weakness, fatigability, or 
incoordination has caused sufficient functional loss to 
warrant a compensable rating.  For example, at the Veteran's 
most recent VA examination in January 2007 he had pain free 
motion to 130 degrees with no additional loss of motion on 
repetitive motion.  As such, an additional disability rating 
is not warranted for functional loss. 

With regard to the stability of Veteran's right knee, the 
treatment records and VA examination reports fail to show any 
objective evidence of instability, with the exception of a 
short rehabilitation period following knee surgery in late 
2003; and numerous medical records in fact reflect findings 
of no instability in the Veteran's right knee.  

For example, in July 1998, a VA examiner indicated that the 
Veteran had good stability in his knees.  The Veteran 
complained in October 1998 that his right knee would pop out 
of joint at times and would lock up at other times.  However, 
at a VA examination of his knees in November 1998 the Veteran 
had a negative anterior drawer sign and a negative McMurray 
sign on the right and left.  Similarly, at a VA examination 
in April 2003, there was no swelling, effusion, or joint 
laxity noted.

In December 2003, the Veteran underwent a right knee 
meniscectomy; and, during physical rehabilitation, the 
Veteran complained that he had some instability as he was 
beginning to bear weight on the leg, but the doctor indicated 
that it was too soon after the surgery to evaluate the 
stability of the leg.  Regardless, at a VA examination in 
April 2004, stability of the right knee was normal; and at a 
VA examination in January 2007, no instability was found and 
McMurray's test was negative.  

As such, a compensable rating is not available for the right 
knee based on instability.

As demonstrated above, the criteria for a rating in excess of 
10 percent have not been met with respect to the Veteran's 
right knee, and the Veteran's claim is therefore denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the Veteran's claims file suggests that there is 
something exceptional or unusual about his right knee 
disability.  Therefore, an extra-schedular rating is not 
warranted.

Facial dermatitis

The Veteran is currently rated at 30 percent for facial 
dermatitis under 38 C.F.R. § 4.118, DC 7813.   

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the regulations in effect at the time the Veteran filed 
his claim, facial dermatitis was rated as scars, 
disfigurement, etc., based on the extent of constitutional 
symptoms and physical impairment.

Under DC 7800 for scars of the head, face or neck, a 30 
percent rating was assigned when a scar was severe, 
especially if it produced a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating was assigned 
if a scar was either complete or was an exceptionally 
repugnant deformity of one side of face, or when it caused a 
marked or repugnant bilateral disfigurement.

Alternatively, under DC 7806 for eczema, a 30 percent rating 
was assigned when there was eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was assigned when there was eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when it was exceptionally 
repugnant.

Under the revised regulations, facial dermatitis is rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.


Under DC 7800 for scars that cause disfigurement of the head, 
face, or neck, a 30 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or when there are two or three characteristics 
of disfigurement.

A 50 percent rating is assigned when scars cause visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or when scars meet four or five of the characteristics 
of disfigurement.  

The 8 characteristics of disfigurement, are: 1) the scar is 5 
or more inches (13 or more cm.) in length; 2) the scar is at 
least one-quarter inch (0.6 cm.) wide at widest part; 3) the 
surface contour of the scar is elevated or depressed on 
palpation; 4) the scar is adherent to the underlying tissue; 
5) the skin is either hypo-pigmented or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); 6) the skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); 7) the 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); or 8) the skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Alternatively, under DC 7806 for dermatitis or eczema, a 30 
percent rating is assigned when dermatitis covers either 20 
to 40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected; or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

A 60 percent rating is assigned when dermatitis covers either 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas affected; or when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

In reviewing the Veteran's claims file it is clear that the 
Veteran has met the criteria for a 30 percent rating.  
However, the evidence fails to show that the Veteran's skin 
condition merits a rating in excess of 30 percent.   

Scars

In April 2003, a VA examination was provided to evaluate any 
scarring caused by the Veteran's skin condition.  Subsequent 
treatment records and examination reports fail to show that 
the scarring was any different than what was reported in the 
April 2003 examination report.  

At the examination, the examiner noted moderate facial 
erythema which was dry and flaking (meaning that the scarring 
was not severe), and the examiner specifically opined that 
there was no gross distortion or asymmetry.  As such, the 
evidence fails to show that even a 30 percent rating would be 
warranted under the scars criteria in effect at the time the 
Veteran filed his claim.

With regard to the revised regulations, the evidence 
similarly fails to show that a rating in excess of 30 percent 
would be warranted.  The examiner found that the scarring was 
superficial, not deep, and generalized over the Veteran's 
facial area.  There was no pain from the scarring and no 
adherence to any underlying tissue.  There was also no 
instability of the scars.  No gross distortion or asymmetry 
was noted.  As such, no visible or palpable tissue loss was 
seen and neither gross distortion nor asymmetry was seen.  
Additionally, the examination failed to show even two or 
three characteristics of disfigurement, as the scarring was 
not shown to cover 39 square cms., the surface contour of the 
scarring was neither elevated nor depressed on palpation; and 
the scarring was not adherent to the underlying tissue.


Function

A review of the Veteran's claims file fails to show that his 
skin condition has caused any limitation of functioning; and, 
at the Veteran's VA examination in 2007, the examiner 
specifically found that no limitation of function was caused.

Dermatitis/Eczema

The Veteran has stated that his skin rash is present 
approximately three weeks each month, and throughout the 
course of his appeal it has been present at some examinations 
and tends to disappear at others.  In October 2000, the 
Veteran stated that his face would get red and tender and 
would itch all of the time.  Based on this declaration, a 30 
percent rating was assigned.  However, treatment records fail 
to show that the Veteran's skin condition causes ulceration 
or extensive exfoliation or crusting; systemic or nervous 
manifestations; or is exceptionally repugnant.  For example, 
in March 2001 a VA examiner found that the Veteran had 
moderate facial erythema, noting that the skin on the 
Veteran's face was dry and flaky, but no open wounds were 
seen.  Similarly, at a VA examination in April 2003, the 
examiner took several color photographs of the Veteran; but, 
while the images show the Veteran's face was reddened by the 
rash no ulceration was seen.  The photos also fail to show 
that the skin condition is exceptionally repugnant, and the 
treatment records and examination reports do not contain any 
such indication. 

There is also no indication of systemic manifestations.  In 
November 2004, the Veteran reported that he had been using a 
cream for his skin condition and had been doing much better.  
In March 2005, the Veteran reiterated the statement that he 
was doing much better with the cream.  At a VA examination in 
January 2007, no ulceration was noted.  As such, a rating in 
excess of 30 percent is not warranted under the criteria for 
eczema in effect at the time the Veteran filed his claim. 
 
Alternatively, under DC 7806 for dermatitis or eczema, a 60 
percent rating is assigned when dermatitis covers either more 
than 40 percent of the entire body, or more than 40 percent 
of the exposed areas; or when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

At a VA skin examination in April 2003, the Veteran denied 
receiving any current VA treatment for his skin condition.  
The examiner estimated that 9 percent of the Veteran's face, 
18 percent of his torso and 4 percent of his extremities were 
impacted by the skin condition.  

At the Veteran's July 2007 examination, the examiner found 
that less than 5 percent of the Veteran's total exposed areas 
and less than 5 percent of his total body area were affected 
by his skin condition. 

As such, at no time during the course of the Veteran's appeal 
has the evidence shown that the Veteran's skin condition 
covered either 40 of his exposed areas or 40 percent of his 
entire body.

There is also no indication that the Veteran has received any 
systemic therapy to treat his skin condition.  A review of 
the Veteran's medications, as noted in March 2005, fails to 
show that any systemic therapy was prescribed to treat the 
Veteran's skin condition.  

Additionally, in April 2003 the Veteran denied receiving any 
current treatment through VA for his skin condition; and in 
November 2004, he reported that he had been using a cream for 
his skin condition and had been doing much better, a claim 
which he reiterated in March 2005.  The Veteran was asked to 
provide more information about his private skin treatment in 
an August 2006 letter, but he never responded.  Regardless, a 
topical treatment such as a cream is by definition not a 
systemic therapy.

As such, the evidence fails to show that a rating in excess 
of 30 percent is warranted for the Veteran's skin condition 
under either the old or revised regulations; and, the 
Veteran's claim is therefore denied. 

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the Veteran's claims file suggests that there is 
something exceptional or unusual about his skin condition.  
Therefore, an extra-schedular rating is not warranted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, with regard to the issue of bleeding 
gums, required notice was provided by a letter dated in May 
2003, which informed the Veteran of all the elements required 
by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

With regard to the issues of a right knee disability and a 
skin condition, the Veteran's claims were for service 
connection, which were granted during the course of this 
appeal.  The Veteran then appealed the downstream issue of 
the rating that had been assigned.  Under these 
circumstances, since the original claims were granted, there 
are no further notice requirements under the aforementioned 
law.  

VA and private treatment records have been obtained as have 
service treatment records.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bleeding gums is denied.

A rating in excess of 10 percent for a right knee is denied.

A rating in excess of 30 percent for facial dermatitis is 
denied.


REMAND

In August 2006, the Board remanded the Veteran's claim with 
the following instructions:

Schedule the Veteran for an examination of 
his headaches.  The examiner should be 
provided with the Veteran's claims file in 
conjunction with the examination, and 
asked to fully review it.  The examiner 
should determine whether the Veteran has a 
current headache disability, and, if so, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
such a disability was either caused by, or 
began during, the Veteran's time in 
service, or whether it was caused by a 
service-connected disability.  Any opinion 
rendered should be supported by a complete 
rationale.  The examiner should 
specifically discuss the 1992 parachuting 
accident (substantiated by the September 
1992 treatment record from the Italian 
Field Hospital).

While a VA examination was conducted in January 2007 (and an 
addendum provided in April 2008), the examiner failed to 
specifically discuss the head injury the Veteran received in 
a parachuting accident while participating in a NATO field 
exercise on September 9, 1992, which required him to be 
hospitalized in an Italian Field hospital for several days (a 
treatment record from an Italian Field hospital confirms that 
the Veteran was diagnosed with "Pregresso Trauma Cranice").  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Because the examiner failed to answer the Board's 
question, another remand is now required.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to 
the examiner who conducted the Veteran's 
VA examination in January 2007 (and later 
provided an addendum in April 2008), or, 
if she is not available, to another 
appropriate medical professional.  If the 
examiner determines that an examination 
of the Veteran is necessary, one should 
be scheduled.  The examiner should 
specifically address the role, if any, 
that the Veteran's parachuting accident 
in 1992 had on the development of his 
diagnosed migraine headache disorder.  
The examiner should also discuss the 
Veteran's statement at his January 2007 
VA examination that his headaches began 
while he was stationed in the desert in 
1991.

2.  Once the development has been 
completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


